NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CRISTOBAL ARGUETA-BARTOLON,                     No.    15-71948

                Petitioner,                     Agency No. A202-065-685

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges

      Cristobal Argueta-Bartolon, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico and thus

is not eligible for relief from his reinstated removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We deny

the petition for review.

      Substantial evidence supports the IJ’s conclusion that petitioner is not

eligible for withholding of removal because he failed to establish membership in a

cognizable social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(in order to demonstrate membership in a particular group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). Substantial evidence supports the agency’s conclusion that

Argueta-Bartolon otherwise failed to establish he would be persecuted because of a

protected ground. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence . . . bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s conclusion that Argueta-Bartolon

is not eligible for CAT protection because he failed to demonstrate a reasonable

possibility of torture by or with the consent or acquiescence of the government of

Mexico. See Andrade-Garcia, 828 F.3d at 836–37.

      PETITION FOR REVIEW DENIED.




                                          2